Motion by employer-respondent to dismiss appeal as untimely taken. By decision filed June 10, 1977, the board affirmed a referee’s determination which found no violation of section 241 of the Workers’ Compensation Law and disallowed the claim. Appellant took no appeal from this decision but apparently directed several letters to the board seeking reconsideration. By letter dated December 13, 1977, the board advised appellant that no further action was warranted in his case. Subsequently, on January 12, 1978, appellant sent a mailgram to the board requesting an appeal of its determinations dated June 10, 1977 and December 13, 1977. Appellant’s attempt to appeal from the board decision dated June 10, 1977 was untimely (Workers’ Compensation Law, § 23) and employer-respondent’s motion is granted to the extent that the purported appeal from this decision is dismissed. Motion by appellant for extension of time to prosecute appeal from said decision denied, without costs. Mahoney, P. J., Sweeney, Staley, Jr., Kane and Main, JJ., concur.